Appeal from a judgment of the Supreme Court (Ellison, J.), entered February 25, 1992 in Chemung County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating a prison disciplinary rule.
Petitioner’s only argument on this appeal is that two positive results from EMIT drug tests could not serve as substantial evidence of petitioner’s guilt absent a confirmatory test of *781the specimen using a gas chromatography/mass spectrometry drug test. The Court of Appeals has recently held, however, that positive results in two EMIT drug tests constitute substantial evidence of guilt of the use of a controlled substance (see, Matter of Lahey v Kelly, 71 NY2d 135).
Weiss, P. J., Levine, Crew III, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs.